Title: To Thomas Jefferson from George Hunter, 2 August 1803
From: Hunter, George
To: Jefferson, Thomas


          
            
              Sir
            
            Philada. Augt. 2nd. 1803
          
          If the Government of the United States has a desire to explore the new acquisition of Territory called Louisiana, In order to procure general & necessary information preveous to a Treaty to fix Boundaries between us & the Dominions of Spain.
          To ascertain the situation of, & circumstances relative to, those large bodies of good Land which shall appear best calculated to reimburse the purchase money of the Province, if not to discharge the Whole National Debt.
          To have an accurate account of such of those natural Treasures, of Nitre, Sea Salt, Sulphur, Coal & other Minerals, Iron, Copper, Lead & other Metals as are already discovered & unapropriated, in order to their being disposed of to the best advantage for the general good.
          And is inclined to accept my services to accomplish those & other objects the Government may have in veiw in that Country.
          I will with pleasure make a tender of my best endeavours to execute such orders as I may receive, which from having some knowlege of the Customs & Languages of the French & Spaniards, of Chemistry & Mineralogy, & not unused to travelling by Land & Sea, particularly in the Western Country, I flatter myself I can perform to the satisfaction of the Government.
          I am with great respect & esteem, your Excellys. most obt. Servt. 
          
            
              George Hunter
            
          
        